Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 22-30, 42-44 allowed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 31-33, 38-42, 44, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (U.S. Patent No. 7,554,980 Al) in view of Tu et al. (U.S. U.S. Pub No.2014/0269690 Al) in view of Anthony JR et al. (U.S. Pub No. 2007/0168600 Al).

abstract, col 5, In 25-37, Each of the matches in each of the hierarchical tables (priority) is scored in order to generate a cumulative score (value) for each policy, a score may be used to select from a plurality of applicable policies. In a first embodiment, a plurality of policies (rules), as embodied in the hierarchical tables, are searched and the best policy selected. The data represented by Al in a first entry 312, A2 in a second entry 313, and A3 in a third entry 314 of the hierarchical table 137A are the criteria against which a first nibble (code), A 350, maybe compared. Similarly, hierarchical table 137B comprises the criteria, organized into one or more the criterion groups 306A-306C, against which a second nibble, B 351, is compared; hierarchical table 137C comprises criteria, organized into one or more the criterion groups 308A-308F, against which a third nibble, C, is compared];
 	Yeh fail to show a static random access memory (SRAM) entry table including a plurality of entries that are each associated with a different matching rule; a plurality of SRAM pools; an adjustable priority field that indicates a priority of results data from the entry with respect to other results data resulting from other of the entries; a non-transitory computer readable medium storing request interface control logic dispatching a search key to one or more active pools of the plurality of SRAM pools and the at least one spillover TCAM pool and returning results data that is based on whether the search key matched the rule of one or more of the entries.
 	In an analogous art Tu show a static random access memory (SRAM) entry table including a plurality of entries that are each associated with a different matching par 0032, 0036, The processing cores 204A, 204B are configured to process data packets based on the flow table entries in the lookup tables stored in the shared memory 208. Each flow table entry includes a set of matched fields against which data packets are matched, a priority field for matching precedence, a set of counters to track data packets, and a set of instructions to apply. Specifically, each flow table entry is partitioned into a first portion comprising read only fields and a second portion comprising read/write fields. In this embodiment, the first SRAM bank 208A provides a means for storing the first portion of the flow table entries and the second SRAM bank 208B provides a means for storing the second portion of the flow table entries. FIG. 4 is a conceptual diagram illustrating an example of distributing the flow table]-, a plurality of SRAM pools [par 0036, the first SRAM bank 208A provides a means for storing the first portion of the flow table entries and the second SRAM bank 208B provides a means for storing the second portion of the flow table entries]; an adjustable priority field that indicates a priority of results data from the entry with respect to other results data resulting from other of the entries [par 0045, the API may modify flow table entries by sending a "modify" message to the dispatch module in block 642. The flow table entry is identified in the message by its matched fields and priority. In block 644, the dispatch module compares the matched fields and the priority contained in the "modify" message with the flow table entries in the first SRAM bank]; a non-transitory computer readable medium storing request interface control logic dispatching a search key to one or more active pools of the plurality of SRAM pools [Fig 6A, par 0043, FIG. 6A, the API adds a flow table entry by sending an "add" message to the dispatch module in block 602. The dispatch module computes the index in the lookup table in block 604 based on hash keys of the matched fields, or by some other suitable means. In block 606, the dispatch module allocates memory for the flow table entry in both the first and second SRAM banks]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yeh and Tu because this provides a method of managing a plurality of flow table entries.
 	Yeh and Tu fail to show at least one spillover ternary content addressable memory (TCAM) pool; the at least one spillover TCAM pool and returning results data that is based on whether the search key matched the rule of one or more of the entries, wherein the one or more codes indicate one or more ways of comparing at least a portion of the search key with at least a portion of the rule comparison data.
 	In analogous art Anthony show at least one spillover ternary content addressable memory (TCAM) pool [par 0061, the corresponding CAM /TCAM 800 can accelerate SIP protocol processing to retrieve the SIP session state from the huge pool of existing sessions. In this case, the output of the CAM /TCAM 800 would be the session object or the index of the session object]; a priority field that indicates a priority of results data from the entry with respect to other results data resulting from other of the entries [par 0039, 0042, 0048, The "windowed" segment of the packet string 420 may be compared, in parallel, against some or all entries in the CAIWTCAM hardware accelerator 300. A value of a key string 430 is extracted and outputted from the CAIWTCAM hardware accelerator 300 when a match is found. The key string 430 extracted from the first layer can be possibly cascaded into, for example, a dialog ID and directly used as the input (address) for the matching operation performed for the strings (addresses) included in the CAIWTCAM 300], wherein the one or more codes indicate one or more ways of comparing at least a portion of the search key with at least a portion of the rule comparison data [abstract, par 0034, The string comparison operations involve strings having varying key string positions. The second layer 320 performs string matching operations, and maybe considered to include a string comparison criteria module (not explicitly shown in FIG. 3) for allowing a computer process and/or application to set string comparison criteria for use in the string comparison operations. Moreover, the second layer may be considered to include to a key string comparison mechanism for performing the above-described functionality]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yeh, Tu, and Anthony because this provides a method for providing acceleration in a layer 7 switch, by accelerating string comparison operations in the layer 7 switch using a content access memory (CAM).

Claim 2, Yeh, Tu, and Anthony describe the network switch of Claim 1, wherein each of the codes occupies either 2 bytes or 3 bytes of the code field [Yeh, col 4, In 10-30, the preferred embodiment, a total of four nibbles are extracted to perform CoS/QoS, although the invention maybe implemented with more or less nibbles. Each of the nibbles comprises one or more bits selected from the PDU, including any of the following packet fields].

Claim 3, Yeh, Tu, and Anthony define the network switch of Claim 2, wherein at least one of the codes is an equal-match type code or a not-equal-match type code [Yeh, col 4, in 59-64, A criterion from, a hierarchical table is said to "match" a nibble if the associated operation yields or true answer. In the preferred embodiment, a match may be true if the criterion value and the value of the nibble against which it is tested are equal or the criterion is a wildcard, i.e., a "don't care” test, that is generally satisfied by any nibble], the at least one Of the codes comprising: an identifier that distinguishes the at least one of the codes from other types of the codes; a nibble index that identifies a location of match data to compare within both the search key and the value field; and a bit length that indicates a number of bits after the location within both the search key and the value field to compare as the data [Yeh, col 5, In 38-40, Associated with each of the criterion is a pointer which, if the criterion matches the nibble, may be used as an index into the subsequent table].
 	Yeh and Tu fail to show wherein the at least one of the codes relates to determining if the match data of the search key is the same as the match data from the value field.
 	In an analogous art Anthony show wherein the at least one of the codes relates to determining if the match data of the search key is the same as the match data from the value field [par 0037, 0040, String searching and matching often entails finding out the positions of the key strings and also extracting the key strings. In some cases, the key strings for search are long and the searching pool is very large. For example, the "From tag" value can be extracted in the following sequence: first checking the match of "From" string, and then the first "tag" string. A similar approach may be applied to the "To tag". Each entry in the CAM/TCAM hardware accelerator may have, e.g., 0, 1, and Xas a value].


Claim 31, Claim 31 is a claim to a memory to carry out the switch of claim 1. Therefore claim 31 is rejected under the same rationale set forth in claim 1.

32.  Yeh, Tu, and Anthony disclose the non-transitory computer readable memory structure of Claim 31,    wherein each of the codes occupies either 2 bytes or 3 bytes of the code field [Yeh, col 4, In 10-30, the preferred embodiment, a total of four nibbles are extracted to perform CoS/QoS, although the invention maybe implemented with more or less nibbles. Each of the nibbles comprises one or more bits selected from the PDU, including any of the following packet fields].

33. Yeh, Tu, and Anthony create the non-transitory computer readable memory structure of Claim 32, wherein at least one of the codes is an equal-match type code or a not-equal-match type code[Yeh, col 4, in 59-64, A criterion from, a hierarchical table is said to "match" a nibble if the associated operation yields or true answer. In the preferred embodiment, a match may be true if the criterion value and the value of the nibble against which it is tested are equal or the criterion is a wildcard, i.e., a "don't care” test, that is generally satisfied by any nibble],  the at least one of the codes comprising: an identifier that distinguishes the at least one of the codes from other types Yeh, col 5, In 38-40, Associated with each of the criterion is a pointer which, if the criterion matches the nibble, may be used as an index into the subsequent table], 
 	Yeh and Tu fail to show wherein the at least one of the codes relates to determining if the match data of the search key is the same as the match data from the value field.
 	In an analogous art Anthony show wherein the at least one of the codes relates to determining if the match data of the search key is the same as the match data from the value field[par 0037, 0040, String searching and matching often entails finding out the positions of the key strings and also extracting the key strings. In some cases, the key strings for search are long and the searching pool is very large. For example, the "From tag" value can be extracted in the following sequence: first checking the match of "From" string, and then the first "tag" string. A similar approach may be applied to the "To tag". Each entry in the CAM/TCAM hardware accelerator may have, e.g., 0, 1, and Xas a value].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yeh, Tu, and Anthony because this provides a method for providing acceleration in a layer 7 switch, by accelerating string comparison operations in the layer 7 switch using a content access memory (CAM).

Yeh col 7, In 30-42, col 9, In 22-24 The search therefore yields the resulting pointers P19-P21 that provide links to the associated rules table 137E. The associated rules R2-R4are therefore the resulting candidate rules from which the switching device 100 must select the most suitable rule. The final one or more rules 272 are then communicated to an arbitrator 234. If there are two or more competing rules, the arbiter 234 consults the score keeper 232 and outputs 274 the rule associated with the highest scoring path 276. In the preferred embodiment, each of these scores is maintained by the score keeper 232 until the last hierarchical table 137D is searched. In the presence of a plurality of candidate policies, the arbitrator 234 selects policy 522 as the highest scoring candidate. As a result, the PDU A1.B1.C1.D3 is processed in accordance with the rule R2].

Claim 41, Yeh, Tu, and Anthony define the memory structure of Claim 40, wherein each of the SRAM tiles is associated with a keymap and an entry is hashable when all bits in the entry that participate in hashing are not wildcards and not part of a range, and further wherein the key map determines which bits in the entry participate in the hashing [Yeh col 7, in 59-63, col 8, In 1 -9, In the key generating step 404 of the preferred embodiment, the key is formed by hashing the nibble using any one of a number of hashing techniques known to those skilled in the art. In the first iteration through the comparing step 406, a current nibble, i. e., the first nibble, is compared against the one or more criteria of the criterion group pointed to by the key. If one or more matches are detected 408, the pointer associated with each matching criterion is retrieved from the matching entry (step 410). If the match recognizes wildcards and or operands].

Claim 42, Yeh, Tu, and Anthony discloses the memory structure of Claim 28, Yeh and Anthony fail to show wherein the search key is a combination of one or more header fields of the packet.
 	In an analogous art Tu show wherein the search key is a combination of one or more header fields Of the packet [par 0032, The processing cores 204A, 204B are configured to process data packets based on the flow table entries in the lookup tables stored in the shared memory 208. Each flow table entry includes a set of matched fields against which data packets are matched, a priority field for matching precedence, a set of counters to track data packets, and a set of instructions to apply. FIG. 3 is a conceptual diagram illustrating an example of a flow entry in a lookup table. In this example, the matched fields may include various data packet header fields such as the IP source address 302, the IP destination address 304, and the protocol (e.g., TCP, UDP, etc.) 306].
 Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yeh, Anthony, and Tu because this provides a method of managing a plurality of flow table entries.

Yeh, col 10, In 21-31, In some embodiments, the number of times that the classification method reverts to a preceding parent hierarchical table is monitored by what is termed a depth count. The depth count is preferably incremented (step 636) each time the method 600 recursively restarts the search by revisiting a preceding parent hierarchical table].

45. Yeh, Tu, and Anthony create the network switch of Claim 1, Yeh and Tu fails to show wherein the code field of one of the entries includes a plurality of the codes that indicate two or more different ways of comparing the at least a portion of the search key with the at least a portion of the rule comparison data for the one of the entries.
 	In an analogous art Anthony show wherein the code field of one of the entries includes a plurality of the codes that indicate two or more different ways of comparing the at least a portion of the search key with the at least a portion of the rule comparison data for the one of the entries [abstract, par 0034, The string comparison operations involve strings having varying key string positions. The second layer 320 performs string matching operations, and maybe considered to include a string comparison criteria module (not explicitly shown in FIG. 3) for allowing a computer process and/or application to set string comparison criteria for use in the string comparison operations. Moreover, the second layer maybe considered to include to a key string comparison mechanism for performing the above-described functionality]
.


5. 	 Claims 4-9, 38, 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yeh et al. (U.S. Patent No. 7,554,980 Al), Tu et al. (U.S. 2014/0269690 Al) in view of Anthony JR et al. (U.S. Pub No. 2007/0168600 Al) in further view of Stark (U.S. Pub No. 2003/0191740 Al).

Claim 4, Yeh, Tu, and Anthony illustrate the network switch of Claim 3, Yeh, Tu, and Anthony fail to show wherein at least another one of the codes is an in-range type code or a not-in-range type code, the at least another one of the codes comprising: an identifier that distinguishes the at least another one of the codes from the other types of the codes; a byte index that identifies a location of data relating to a lower boundary of the at least another one of the codes within the value field and a location of target data within the search key; and an upper boundary field that includes data relating to an upper boundary of the at least another one of the codes, wherein the at least another one of the codes relates to determining if the target data is within or outside of the upper boundary and the lower boundary.
 	In an analogous art Stark show wherein at least another one of the codes is an in range type code or a not-in-range type code, the at least another one of the par 0170, It maybe concluded from the three cases presented above that the type of interval that contains the key K is a Range is solely determined by the interval left boundary. If this is a Closed Boundary, then the interval is a Range, there is a /Watch]', a byte index that identifies a location of data relating to a lower boundary of the at least another one of the codes within the value field and a location of target data within the search key; and an upper boundary field that includes data relating to an upper boundary of the at least another one of the codes, wherein the at least another one of the codes relates to determining if the target data is within or outside of the upper boundary and the lower boundary [par 0190, 0193, The inventive Range Representation allows aggregation of contiguous CIDR address ranges into a single range defined by just two numbers, i.e., the lower and upper boundaries of the range].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yeh, Anthony, Tu, and Stark because provided a device for storing data in a memory, and for extracting the data therefrom based on a multi-dimensional input (MDI) key.

Claim 5, Yeh, Anthony, Tu, and Stark demonstrate the network of Claim 4, wherein the at least one of the codes occupies 2 bytes of the code field and the at least another one of the codes occupies 3 bytes Of the code field [Yeh, col 4, in 10-30, In the preferred embodiment, a total of four nibbles are extracted to perform CoS/QoS, although the invention may be implemented with more or less nibbles. Each of the nibbles comprises one or more bits selected from the PDU, including any of the following packet fields].

Claim 6, Yeh, Anthony, Tu, and Stark create the network of Claim 5, wherein the priority field further comprises combination data that indicates what combination of results of evaluating each of the codes of the rule with respect to the search key qualify as the search key matching the entry [Yeh, col 9, In 36-46, As soon as an exact match is found with the particular nibble, the search proceeds to the next table using the pointer associated with the exact match. If and when a search fails in a child hierarchical table, the search recursively resumes the search within a criterion group prematurely terminated earlier in a parent hierarchical table. If matches of different levels of priority are included in the search, the paths may be scored in order to quantitatively rank the m].

Claim 7, Yeh, Anthony, Tu, and Stark teach the network of Claim 6, Yeh, Gupta, and Anthony fail to show wherein each of the at least another one of the codes is limited to a predetermined maximum bit size range that is less than a desired bit size range, and further wherein the combination data is based on an in-range type code for the desired bit size range or an out-of-range type code for the desired bit size such that the combination data indicates a logical combination of a plurality of the codes of the entry that when evaluated results in output that is equivalent to the in-range type code for the desired bit size range or the out-of-range type code for the desired bit size.
par 0022, TCAMs are storage inefficient. A TCAM word can be programmed to several fixed widths. For instance, if a TCAM supports 36, 72, 144, 288 and 576 key widths, then if the CIB requires 128-bit keys, 16 bits are unutilized in every key entry. This waste is typically worse for longer classification keys], and further wherein the combination data is based on an in-range type code for the desired bit size range or an out-of-range type code for the desired bit size such that the combination data indicates a logical combination of a plurality of the codes of the entry that when evaluated results in output that is equivalent to the in-range type code for the desired bit size range or the out-of-range type code for the desired bit size [par 0023, 0024, Thus, an 18M ternary-bit TCAM, which theoretically stores over 147,000 classification rules, 128 bits per rule, statistically fits in only about 80,000 classification rules. It is important to remember that the wider the classification key, the slower the TCAM. For instance, a state-of-the-art TCAM, configured fora word-width of 144 bits, runs on a 66 MHz clock; the same TCAM, when configured for a word-width of576 bits, operates on a 25 MHz clock].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yeh, Anthony, Tu, and Stark because provided a device for storing data in a memory, and for extracting the data therefrom based on a multi-dimensional input (MDI) key.

col 7, In 10-16, In the preferred embodiment, the cumulative scores are maintained for each matching path through the table array 230. With the exact match and wildcard being awarded two points and one point, respectively, the path A1.B1 will have associated with it a present cumulative score of four and the path A1. * with a present cumulative score of three],
 	Yeh and Tu fail to show the at least one spillover TCAM pool, and the request interface control logic.
 	In an analogous art Sikdar show the at least one spillover TCAM pool [par 0061, the corresponding CAM /TCAM 800 can accelerate SIP protocol processing to retrieve the SIP session state from the huge pool of existing sessions. In this case, the output of the CAM /TCAM 800 would be the session object or the index of the session object]; and the request interface control logic [par 0030, Input/output or I/O devices (including but not limited to keyboards, displays, pointing devices, etc.) may be coupled to the system either directly or through intervening I/O controllers]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yeh, Tu, Sikdar, and Anthony because this provides a method for providing acceleration in a layer 7 switch, by accelerating string comparison operations in the layer 7 switch using a content access memory (CAM).


Yeh, col 3, In 64-67, col 4, in 1 -5, The management module 120 generally comprises a policy manager 122 for retaining and implementing policy rules—including static addressing, filtering, and (CoS)/(QoS) policies— provided by a network administrator via a configuration manager 124],

38.  Yeh, Tu, Stark, and Anthony non-transitory computer readable memory structure of Claim 31, wherein the request interface control logic dispatches the search key to one or more active pools based on configurations of a hybrid wildcard match (WCM) table accessible by the request interface control logic pools [Yeh, col 7, In 10-16, In the preferred embodiment, the cumulative scores are maintained for each matching path through the table array 230. With the exact match and wildcard being awarded two points and one point, respectively, the path A1.B1 will have associated with it a present cumulative score of four and the path A1. * with a present cumulative score of three],  
 	Yeh, Tu, Stark, and Anthony fail to show wherein the configurations identify which of the plurality of the SRAM pools and the at least one spillover TCAM pool are the one or more active pools.
 	In an analogous art Sikdar show wherein the configurations identify which of the plurality of the SRAM pools and the at least one spillover TCAM pool are the one or more active pools[par 0061, the corresponding CAM /TCAM 800 can accelerate SIP protocol processing to retrieve the SIP session state from the huge pool of existing sessions. In this case, the output of the CAM /TCAM 800 would be the session object or the index of the session object];
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yeh, Tu, Sikdar, and Anthony because this provides a method for providing acceleration in a layer 7 switch, by accelerating string comparison operations in the layer 7 switch using a content access memory (CAM).


39. Yeh, Tu, Sikdar, and Anthony teaches the non-transitory computer readable memory structure of Claim 38,    wherein final arbitration takes place to determine which of the one or more active pools has priority to return the results data [Yeh, col 3, In 64-67, col 4, in 1 -5, The management module 120 generally comprises a policy manager 122 for retaining and implementing policy rules—including static addressing, filtering, and (CoS)/(QoS) policies— provided by a network administrator via a configuration manager 124],


6.  	Claims 10, 11are rejected under 35 U.S.C. 103(a) as being unpatentable over Yeh et al. (U.S. Patent No. 7,554,980 Al), Tu et al. (U.S. 2014/0269690 Al) in view Anthony JR et al. (U.S. Pub No. 2007/0168600 Al) in further view of Jagtap (U.S. Pub No. 2014/0082156 Al).


 	In an analogous art Jagtap show wherein the configurations identify which of the plurality of SRAM pools and the at least one spillover TCAM pool are the one or more active pools [par 0059, 0060, Returning to Table 1, the Current Active Pool GUIDs identify all of the processes or process sets 212 currently in the active pool 302. The processes or process sets 212 that are tracked with those GUIDs are separated into an active pool 302 and a passive pool 304],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yeh, Tu, Stark, Anthony and Jagtap because this provide multi-redundant switchable process pooling cloud IT service delivery with one or more containers.

Claim 11, Yeh, Sikdar, Tu, Jagtap, and Stark display the network switch of Claim 10, wherein arbitration takes place to determine which of the one or more active pools has priority to return the results data [Yeh, col 4, In 44-55, Upon receipt of the key 252, a first table search controller (TSC) 210A initiates a search of the first hierarchical table 137A. The TSC 210A, as well as TSC 21 OB-210D, are adapted receive one or more pointers into the associated hierarchical table and autonomously read out one or more criteria retained in the associated hierarchical table. With respect to TSC 210A, the key 252 points to the first of at least one entry in the first hierarchical table 137A that is searched and "matched” to the first nibble to test if an associated policy is applicable].


7. 	 Claims 12-14, 19, are rejected under 35 U.S.C. 103(a) as being unpatentable over Yeh et al. (U.S. Patent No. 7,554,980 Al), Sikdar et al. (U.S. 2014/0269690 Al), in view of Hong et al. (U.S. Pub No. 2008/0080539 Al) in further view of Bellamkonda (U.S. Pub No. 2006/0116989 Al).

Claim 12, Yeh teaches a method of implementing a network switch that includes a plurality of static random access memory (SRAM) pools, comprising: receiving an entry to be inserted into one Of the pools [abstract, col 5, In 18-24, The method causes a plurality of hierarchical tables to be searched, each table having criteria derived from the policies with which the packet is classified. One of the plurality of the strings is searched at each of the plurality of tables. Each match identified in one table is used to retrieve a pointer to a subsequent table. Each of the matches in each of the hierarchical tables is scored in order to generate a cumulative score for each policy. The final table, rules table 137E, in turn, retains the packet processing rule selected upon completion of the search of hierarchical tables 137A-137D in the manner described herein. Each of the tables 137A-137E may be organized into one or more physical memory devices, including random access memory (RAM), dynamic RAM (DRAM) and/or static RAM (SRAM)]; determining whether or not the entry is hashable; based on the determination that the entry is hashable, inserting the entry into one of the plurality Of SRAM pools col 7, In 55-60, The method 400 begins in the parsing step 402 by extracting the plurality of nibbles from the PDU. A first nibble is selected for purposes of generating a key step (step 404) into the first table. In the key generating step 404 of the preferred embodiment, the key is formed by hashing the nibble using any one of a number of hashing techniques], wherein the entry as inserted into the one of the plurality of SRAM pools comprises: a code field including one or more codes; a value field including rule comparison data [abstract, col 5, In 25-37, Each of the matches in each of the hierarchical tables (priority) is scored in order to generate a cumulative score (value) for each policy, a score may be used to select from a plurality of applicable policies. In a first embodiment, a plurality of policies (rules), as embodied in the hierarchical tables, are searched and the best policy selected. The data represented by A1 in a first entry 312, A2 in a second entry 313, and A3 in a third entry 314 of the hierarchical table 137A are the criteria against which a first nibble (code), A 350, maybe compared. Similarly, hierarchical table 137B comprises the criteria, organized into one or more the criterion groups 306A-306C, against which a second nibble, B 351, is compared; hierarchical table 137C comprises criteria, organized into one or more the criterion groups 308A-308F, against which a third nibble, C, is compared];
 	Yeh fail to show an adjustable priority field that indicated a priority of results data resulting from the entry with respect to other results data resulting from other entries within one of the pools; wherein the one or more codes indicate one or more ways of comparing at least a portion of the search key with at least a portion of the rule comparison data.
par 0069, 0070, the parser table 170 may be implemented as a Content Addressable Memory (CAM), where an NT code and input data values Dl[n] are used as a key for the CAM to look up the PR code 176 corresponding to a production rule in the PRT 190. Preferably, the CAM is a Ternary CAM (TCAM) populated with TCAM entries. Each TCAM entry comprises an NT code and a Dl[n] match value. Each NT code can have multiple TCAM entries. Each bit of the Dl[n] match value can be set to "0", "1", or "X" (representing "Don't Care"). This capability allows PR codes to require that only certain bits/bytes of Dl[n] match a coded pattern in order for parser table 170 to find a match. Since the TCAM employs the "Don't Care" capability and there can be multiple TCAM entries for a single NT, the TCAM can find multiple matching TCAM entries fora given NT code and Dl[n] match value. The TCAM prioritizes these matches through its hardware and only outputs the match of the highest priority. Further, when a NT code and a Dl[n] match value are submitted to the TCAM, the TCAM attempts to match every TCAM entry with the received NT code and Dl[n] match code in parallel].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yeh and Sikdar because this provide input data values that are used as a key for the CAM to look up the PR code corresponding to a production rule.

 	In an analogous art Hong show at least one spillover ternary content addressable memory (TCAM) pool [par 0010, 0013, a method for high-speed operation and efficient routing table management has been required. Traditionally, a software based method using hashing or trees have been frequently used as IP lookup technology used for development of a router. Therefore, fora longest prefix match, an arranged state should be maintained in a manner that a routing entry with a long prefix length can be always stored in a higher address than routing entries with relatively shorter prefix lengths. For a better understanding about this, how the results change depending on TCAM table arrangement states fora longest prefix match]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yeh, Sikdar, and Hong because this provide a method for Ternary Contents Address Memory (TCAM) table management, which is capable of efficiently arranging routing entries for longest prefix match operation in maintenance/management of a TCAM table.
 	Yeh, Sikdar, and Hong fail to show inserting the entry into one of the plurality of SRAM pool based on the determination that the entry is not hashable.
 	In an analogous art Bellamkonda show inserting the entry into one of the plurality of SRAM pool based on the determination that the entry is not hashable [par 0052, If there is no corresponding hash table, then that is the first entry for partition 108b or partition 108b has already been spilled to disk and, consequently, the hash table 106b was already destroyed. If there is no corresponding hash table, then an entry for the data item is simply inserted into a volatile memory slot corresponding to the partition, at block 208],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yeh, Hong, Sikdar and Bellamkonda because data manipulation and management and, more specifically, to techniques for efficiently performing data aggregation operations on data stored in a database.

Claim 13, Claim 13 is a claim to a method to carry out the method of claim 2. Therefore claim 13 is rejected under the same rationale set forth in claim 2.

Claim 14, Claim 14 is a claim to a method to carry out the method of claim 3. Therefore claim 14 is rejected under the same rationale set forth in claim 3.

Claim 19, Yeh, Hong, Sikdar, and Bellamkonda display the method of Claim 12, Yeh, Sikdar, and Bellamkonda fail to show wherein determining whether or not the entry is hashable includes comparing a keymap with the entry, wherein the keymap masks bits of the entry that participates in hashing.
 	In an analogous art Hong show wherein determining whether or not the entry is hashable includes comparing a keymap with the entry, wherein the keymap masks bits Of the entry that participates in hashing [par 0010- 0012, Traditionally, a software based method using hashing or trees have been frequently used as IP lookup technology used for development of a router. The software based IP lookup technology is advantageous in that it is easy to implement and is flexible for correction. The CAM is a memory device that executes a search operation such as looking up for a corresponding match entry in a routing table in one clock cycle. That is, an input search key to the CAM is parallely compared with every entry in the CAM. A Ternary CAM (TCAM) provides the function of expressing a mask of a routing prefix address stored in the routing table. The "ternary" used herein means that a value of information inputted to the TCAM can indicate the state of "don't care", in addition to "0" and "1" of binary values].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yeh, Sikdar, Bellamkonda and Hong because this provide a method for Ternary Contents Address Memory (TCAM) table management, which is capable of efficiently arranging routing entries for longest prefix match operation in maintenance/management of a TCAM table.


8. 	Claims 15-17, are rejected under 35 U.S.C. 103(a) as being unpatentable over Yeh et al. (U.S. Patent No. 7,554,980 Al), Hong et al. (U.S. Pub No. 2008/0080539 A1), Sikdar et al. (U.S. 2006/0259508 Al) in view of Stark (U.S. Pub No. 2003/0191740 Al) in further view of Bellamkonda (U.S. Pub No. 2006/0116989 Al).

Claim 15, Claim 15 is a claim to a method to carry out the switch of claim 4. Therefore claim 15 is rejected under the same rationale set forth in claim 4.

Claim 16, Claim 16 is a claim to a method to carry out the switch of claim 5. Therefore claim 16 is rejected under the same rationale set forth in claim 5.

Claim 17, Claim 17 is a claim to a method to carry out the method of claim 6. Therefore claim 17 is rejected under the same rationale set forth in claim 6.

Claim 18, Claim 18 is a claim to a method to carry out the method of claim 7. Therefore claim 18 is rejected under the same rationale set forth in claim 7.

9. 	Claims 20, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yeh et al. (U.S. Patent No. 7,554,980 Al), Hong et al. (U.S. Pub No. 2008/0080539 A1), Sikdar etal. (U.S. 2006/0259508 Al) in view of Bellamkonda (U.S. Pub No. 2006/0116989 Al) in further view of Kroshnaprasad et al. (U.S. Pub No. 2010/0293338 Al).

Claim 20, Yeh, Hong, Sikdar, Bellamkonda define the method of Claim 12, Yeh, Sikdar, Hong, Bellamkonda fail to show wherein inserting the entry into one of the plurality of SRAM pools includes rehashing to resolve a hash conflict.
 	In an analogous art Krishnaparasad show wherein inserting the entry into one of the plurality of SRAM pools includes rehashing to resolve a hash conflict [par 0104, Accordingly, the two least significant bits of the new hash key (01) are the same as the existing hash key 5 (also 01). Accordingly, there is a hash conflict in slot 1 in the root directory (1020) because two hash keys (5 and 25) both specify that same slot. In such case, the hash table can be rehashed, as shown on the right side of FIG. 10. Specifically, the pointer (1024) in slot 1 in the root directory (1020) can point to a new subdirectory (1050), which can be a newly-created directory, although it could alternatively be a previously-created directory. In the new subdirectory (1050), the keys that correspond to slot 1 in the root directory (1020) can be rehashed using the next 2 least significant bits].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yeh, Sikdar, Hong, Bellamkonda, and Krishnaparasad directed to techniques and tools for improved cache data management. Such improvements may result from the use of various techniques.

Claim 21, Yeh, Sikdar, Hong, Bellamkonda disclose the method of Claim 12, Yeh,
Sikdar, Hong, Bellamkonda fail to show wherein rehashing implements a depth-first insertion algorithm or a breadth-first insertion algorithm.
 	In an analogous art Krishnaprasad show wherein rehashing implements a depth-first insertion algorithm or a breadth-first insertion algorithm [par 0165, In one enumerator embodiment, an enumerator is implemented using traversal, such as depth first traversal of a cache lookup data structure].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Yeh, Hong, Bellamkonda, Tu, and Krishnaparasad directed to techniques and tools for improved cache data management. Such improvements may result from the use of various techniques.


Response to Arguments

Accordingly, the combination of the cited portions of Yeh, Tu and Anthony does not teach, for example, 1) a plurality of entries of the SRAM entry table that each have a code field including one or more codes ... wherein the one or more codes indicate one or more ways of comparing at least a portion of the search key with at least a portion of the rule comparison data.
As described above, the combination of the cited portions of Yeh, Tu and Anthony do not teach, for example, 1) a plurality of entries of the SRAM entry table that each have a code field including one or more codes ... wherein the one or more codes indicate one or more ways of comparing at least a portion of the search key with at least a portion of the rule comparison data. For at least these reasons, the independent Claim 1 is allowable over the teachings of the combination of the cited portions of Yeh, Tu and Anthony.
Claims 2, 3 and 45 are dependent on the independent Claim 1. As described above, the independent Claim 1 is allowable over the cited portions of Yeh, Tu and Anthony. Accordingly, Claims 2, 3 and 45 are all also allowable as being dependent on an allowable base claim and other included patentable subject matter.

 A start block 705 passes control to a function block 710. The function block 710 searches the CAM/TCAM using the values of the key strings from the first layer, and passes control to a decision block 715. The decision block 715 determines whether or not a match exists between the values of the key strings from the first layer and the key strings in the CAM/TCAM 300.
 	The combinations shows field values that compare values of the key strings from the first layer and the key strings in the CAM/TCAM. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The office action shows that the prior art Ramachandran shows establishing a connection to a first wireless network in accordance with a first wireless communication protocol, wherein the first wireless communication protocol is used for voice communications.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? 






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/Mehmood B. Khan/Primary Examiner, Art Unit 2468